DETAILED ACTIONNotice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                      Specification 2.  	The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors because it contains more than twenty pages. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

                                         Claim Rejections - 35 USC § 103
3. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



5.  	Claims 1, 2, 7, 8 and 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto (2015/0369679) in view of Maehara (JP2014149180).
 	Regarding claim 1, Ishimoto discloses an apparatus comprising a torsion bar 23 that coaxially couples a first shaft 21 and a second shaft 22 together on a rotation center axis, the torsional torque being caused by relative rotation between the first shaft and the second shaft about the rotation center axis, a first magnetic circuit part 29a disposed on one side of a multipolar magnet in an axial direction parallel to the rotation center axis, the multipolar magnet being configured in such a manner that magnetic poles 26a, 26b are alternately inverted in a circumferential direction surrounding the rotation center axis and being disposed coaxially with the torsion bar so as to rotate about the rotation center axis along with the relative rotation, a second magnetic circuit part 30a disposed on the other side of the multipolar magnet in the axial direction, a plurality of magnetic sensors 32, 33 disposed between the first magnetic circuit part and the second magnetic circuit part so as to output an electric signal corresponding to a magnetic flux density in a magnetic circuit formed by the first magnetic circuit part and the second magnetic circuit part, the magnetic sensors being arranged in an arrangement direction included in a plane intersecting 
  	Ishimoto fails to disclose a sensor housing coupled to one end side in the arrangement direction of the circuit board module so as to support the circuit board module on the one end side in the arrangement direction of the circuit board module.
 	However, Maehara discloses an apparatus comprising a sensor housing 40 that is coupled to one end side in an arrangement direction of a circuit board module 47 so as to support the circuit board module on the one end side in the arrangement direction of the circuit board module (See Fig. 10, See Pg. 11, Para. 0064).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto according to the teachings of Maehara for the purpose of, advantageously improving the detection accuracy of a torque sensor since a magnetic detector is positioned and supported on a circuit board via a support member thus enabling the magnetic detector to be prevented from being mounted on the circuit board at a desired angle (See Maehara, Pg. 2, Para. 0010).
 	Regarding claim 2, in Ishimoto, the first magnetic circuit part includes a first yoke member 27 including a plurality of first tooth parts 27b arranged in the circumferential direction so as to surround the multipolar magnet and a first

magnetically coupled to the first yoke member, the second magnetic circuit part includes a second yoke member 28 including a plurality of second tooth parts 28b arranged in the circumferential direction so as to surround the multipolar magnet and a second magnetism collecting member 30 disposed close to the second yoke member so as to be magnetically coupled to the second yoke member, the second magnetism collecting member being opposed to the first magnetism collecting member in the axial direction, and the plurality of the magnetic sensors 32, 33 is disposed in a magnetic gap formed between the first magnetism collecting member and the second magnetism collecting member (See Fig. 2, Pg. 2, Paras. 0025 - 0032 and Pg. 3, Paras. 0037 - 0040).
 	Regarding claim 7, Ishimoto fails to disclose that the sensor housing includes a flange part extending in a flange extending direction from the other end side toward the one end side in the width direction of the circuit board module, the flange part includes a fixing hole penetrating the flange part in a direction perpendicular to the flange extending direction and the axial direction, and the fixing hole overlaps the first magnetic circuit part, the second magnetic circuit part, or the multipolar magnet when viewed in the arrangement direction.
 	However, in Maehara, the sensor housing 40 includes a flange part 81 (See Fig.
11) extending in a flange extending direction from the other end side toward the one end side in the width direction of the circuit board module, the flange part includes a

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto according to the teachings of Maehara for the purpose of, advantageously improving the detection accuracy of a torque sensor since a magnetic detector is positioned and supported on a circuit board via a support member thus enabling the magnetic detector to be prevented from being mounted on the circuit board at a desired angle (See Maehara, Pg. 2, Para. 0010).
 	Regarding claim 8, Ishimoto fails to disclose that the circuit board module is formed in such a manner that a dimension in the width direction of the circuit board module in a coupling part between the sensor housing and the circuit board module is smaller than a projecting dimension of the circuit board module from the sensor housing.
 	However, in Maehara, the circuit board module 47 is formed in such a manner that a dimension in the width direction of the circuit board module in a coupling part 83 between the sensor housing 40 and the circuit board module is smaller than a projecting dimension of the circuit board module from the sensor housing (See Fig. 10).

 	Regarding claim 11, in Ishimoto, the apparatus is mounted on a wall member 38 constituting a casing in an electric power steering apparatus to constitute a torque detection device in the electric power steering apparatus together with a multipolar magnet 26 disposed coaxially with a torsion bar that coaxially couples a first shaft 21 and a second shaft 22 together on a rotation center axis, the multipolar magnet being housed inside the wall member, a first magnetic circuit part 29a disposed on one side of the multipolar magnet in an axial direction parallel to the rotation center axis, and a second magnetic circuit part 30a disposed on the other side of the multipolar magnet in the axial direction, the sensor module comprising a plurality of magnetic sensors 32, 33 disposed between the first magnetic circuit part and the second magnetic circuit part so as to output an electric signal corresponding to a magnetic flux density in a magnetic circuit formed by the first magnetic circuit part and the second magnetic circuit part, the magnetic sensors being arranged in an arrangement direction included in a plane intersecting the axial direction, a circuit 
 	Ishimoto fails to disclose a sensor housing coupled to one end side in the arrangement direction of the circuit board module so as to support the circuit board module on the one end side in the arrangement direction of the circuit board module.
 	However, Maehara discloses an apparatus comprising a sensor housing 40 that is coupled to one end side in an arrangement direction of a circuit board module 47 so as to support the circuit board module on the one end side in the arrangement direction of the circuit board module (See Fig. 10, See Pg. 11, Para. 0064).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto according to the teachings of Maehara for the purpose of, advantageously improving the detection accuracy of a torque sensor since a magnetic detector is positioned and supported on a circuit board via a support member thus enabling the magnetic detector to be prevented from being mounted on the circuit board at a desired angle (See Maehara, Pg. 2, Para. 0010). 	Regarding claim 12, in Ishimoto, the apparatus is mounted on a wall member 38 constituting a casing in an electric power steering apparatus to constitute a torque

 	However, Maehara discloses an apparatus comprising a sensor housing 40 that is coupled to one end side in an arrangement direction of a circuit board module 47 so as to support the circuit board module on the one end side in the arrangement direction of the circuit board module (See Fig. 10, See Pg. 11, Para. 0064).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto

 	Regarding claim 13, Ishimoto fails to disclose that the circuit board module is formed in such a manner that an edge on the one end side in the width direction is more separated from the rotation center axis with distance from the sensor housing, and the magnetic sensor is disposed near the edge.
  	However, in Maehara, the circuit board module 47 is formed in such a manner that an edge on the one end side in the width direction is more separated from the rotation center axis with distance from the sensor housing, and magnetic sensor 48 is disposed near the edge (See Fig. 10).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto according to the teachings of Maehara for the purpose of, advantageously improving the detection accuracy of a torque sensor since a magnetic detector is positioned and supported on a circuit board via a support member thus enabling the magnetic detector to be prevented from being mounted on the circuit board at a desired angle (See Maehara, Pg. 2, Para. 0010).
6. 	Claims 3, 4, 6, 9, 10, 14 - 16, 21 and 22 are rejected under 35 U.S.C. 103 as

 	Regarding claim 3, Ishimoto and Maehara fail to disclose that the circuit board module has a waterproof structure that covers a plurality of circuit elements including a plurality of the magnetic sensors and a circuit board on which a plurality of the circuit elements are mounted and a waterproof seal member is disposed on a coupling part between the sensor housing and the circuit board module.
 	However, Oota discloses an apparatus comprising a circuit board module 31 having a waterproof structure (protective resin sealing member) 34 that covers a plurality of circuit elements including a plurality of the magnetic sensors 33 and a circuit board 32 on which a plurality of the circuit elements 37 are mounted, wherein the structure 34 is disposed on a coupling part 30 between a sensor housing 10 and the circuit board module 31 (See Col. 3, lines 60 - 64, Col. 4, lines 34 - 43 and Col. 5, lines 38 - 41).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto and Maehara according to the teachings of Oota for the purpose of, advantageously providing an improved sensor unit since this type of sensor can reduce a manufacturing time and dimension (See Oota, Col. 1, lines 61 - 65). 	Ishimoto, Maehara and Oota fail to disclose a covering member having waterproofness.

 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto, Maehara and Oota according to the teachings of Hotta for the purpose of, advantageously providing an additional housing on a casing since this type of structure enables the blockage of water to intrude into the case (See Hotta, Col. 11, lines 18 - 27).
 	Regarding claim 4, Ishimoto and Maehara fail to disclose that the waterproof seal member is formed in a ring-like shape.
 	However, in Oota, the protective resin member 34 is formed in a ring-like shape (See Fig. 3).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto and Maehara according to the teachings of Oota for the purpose of, advantageously providing an improved sensor unit since this type of sensor can reduce a manufacturing time and dimension (See Oota, Col. 1, lines 61 - 65). 	Regarding claim 6, Ishimoto fails to disclose that the circuit board module includes a base part that is formed in a columnar shape and coupled to the sensor housing and a sensor mounting part that is formed in a plate-like shape and projects

 	However, in Maehara, the circuit board module 47 includes a base part that is formed in a columnar shape, the module is coupled to the sensor housing 40 and a sensor mounting part 53 that is formed in a plate-like shape and projects in the arrangement direction from the base part (See Fig. 10, See Pg. 8, Para. 0049).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto according to the teachings of Maehara for the purpose of, advantageously improving the detection accuracy of a torque sensor since a magnetic detector is positioned and supported on a circuit board via a support member thus enabling the magnetic detector to be prevented from being mounted on the circuit board at a desired angle (See Maehara, Pg. 2, Para. 0010).
 	Ishimoto and Maehara fail to disclose that the waterproof seal member is disposed on a coupling part between the base part and the sensor housing.
 	However, in Oota, the waterproof structure 34 is disposed on a coupling part 30 between a base part and the sensor housing 10 (See Col. 3, lines 60 - 64, Col. 4, lines 34 - 43 and Col. 5, lines 38 - 41).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto and Maehara according to the teachings of Oota for the purpose of, advantageously providing an improved sensor unit since this type of sensor can reduce a

 	Ishimoto, Maehara and Oota fail to disclose that a plurality of the circuit elements is covered with the covering member and are disposed on the sensor mounting part.
 	However, in Hotta, an external housing 110 covers a case 102 with includes a sensor unit 70 having magnetic elements 73 (See Fig. 10, See Col. 11, lines 18 — 27).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto, Maehara and Oota according to the teachings of Hotta for the purpose of, advantageously providing an additional housing on a casing since this type of structure enables the blockage of water to intrude into the case (See Hotta, Col. 11, lines 18 - 27).
	Regarding claim 9, Ishimoto and Maehara fail to disclose that the circuit board module has a waterproof structure that covers a plurality of circuit elements including a plurality of the magnetic sensors and a circuit board on which a plurality of the circuit elements are mounted.
 	However, Oota discloses an apparatus comprising a circuit board module 31 having a waterproof structure (protective resin sealing member) 34 that covers a plurality of circuit elements including a plurality of the magnetic sensors 33 and a circuit board 32 on which a plurality of the circuit elements 37 are mounted, wherein the structure 34 is disposed on a coupling part 30 between a sensor housing 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto and Maehara according to the teachings of Oota for the purpose of, advantageously providing an improved sensor unit since this type of sensor can reduce a manufacturing time and dimension (See Oota, Col. 1, lines 61 - 65).
 	Ishimoto, Maehara and Oota fail to disclose a covering member having waterproofness.
 	However, Hotta discloses an apparatus comprising an external housing 110 that covers a case 102 with includes a sensor unit 70 having magnetic elements 73 (See Fig. 10, See Col. 11, lines 18 - 27).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto, Maehara and Oota according to the teachings of Hotta for the purpose of, advantageously providing an additional housing on a casing since this type of structure enables the blockage of water to intrude into the case (See Hotta, Col. 11, lines 18 -27).
 	Regarding claim 10, Ishimoto and Maehara fail to disclose a coupling part between the sensor housing and the circuit board module that has a waterproof seal


 	However, Oota discloses an apparatus comprising a circuit board module 31 having a waterproof structure (protective resin sealing member) 34 that covers a plurality of circuit elements including a plurality of the magnetic sensors 33 and a circuit board 32 on which a plurality of the circuit elements 37 are mounted, wherein the structure 34 is disposed on a coupling part 30 between a sensor housing 10 and the circuit board module 31 (See Col. 3, lines 60 - 64, Col. 4, lines 34 - 43 and Col. 5, lines 38 - 41).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto and Maehara according to the teachings of Oota for the purpose of, advantageously providing an improved sensor unit since this type of sensor can reduce a manufacturing time and dimension (See Oota, Col. 1, lines 61 - 65).
 	Regarding claim 14, in Ishimoto, a torsion bar 23 coaxially couples a first shaft 21 and a second shaft 22 together on a rotation center axis, a torsional torque being caused by relative rotation between the first shaft and the second shaft about the rotation center axis, the torque detection device comprising a first magnetic circuit part 29a disposed on one side of a multipolar magnet 26 in an axial direction parallel to the rotation center axis, the multipolar magnet being configured in such a manner that magnetic poles 26a, 26b are alternately inverted in a circumferential direction surrounding the rotation center axis and being disposed coaxially with the 
 	Ishimoto fails to disclose that the circuit board module has a waterproof structure that covers a plurality of circuit elements including the magnetic sensors and a circuit board on which a plurality of the circuit elements are mounted.
 	However, Oota discloses an apparatus comprising a circuit board module 31 having a waterproof structure (protective resin sealing member) 34 that covers a plurality of circuit elements including a plurality of the magnetic sensors 33 and a circuit board 32 on which a plurality of the circuit elements 37 are mounted, wherein the structure 34 is disposed on a coupling part 30 between a sensor housing 10 and the circuit board module 31 (See Col. 3, lines 60 - 64, Col. 4, lines 34 - 43 and Col. 5, lines 38 - 41).  	Therefore, it would have been obvious to one of ordinary skill in the art before 
improved sensor unit since this type of sensor can reduce a manufacturing time and dimension (See Oota, Col. 1, lines 61 - 65).
 	Ishimoto and Oota fail to disclose a covering member having waterproofness.
 	However, Hotta discloses an apparatus comprising an external housing 110 that covers a case 102 with includes a sensor unit 70 having magnetic elements 73 (See Fig. 10, See Col. 11, lines 18 - 27).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto and Oota according to the teachings of Hotta for the purpose of, advantageously providing an additional housing on a casing since this type of structure enables the blockage of water to intrude into the case (See Hotta, Col. 11, lines 18 - 27).
 	Regarding claim 15, in Ishimoto, the first magnetic circuit part includes a first yoke member 27 including a plurality of first tooth parts 27b arranged in the circumferential direction so as to surround the multipolar magnet and a first magnetism collecting member 29 disposed close to the first yoke member so as to be magnetically coupled to the first yoke member, the second magnetic circuit part 30a includes a second yoke member 28 including a plurality of second tooth parts 28b arranged in the circumferential direction so as to surround the multipolar magnet and a second magnetism collecting member 30 disposed close to the second yoke 
 	Ishimoto and Oota fail to disclose that the covering member covers the first magnetism collecting member and the second magnetism collecting member.
 	However, in Hotta, an external housing 110 covers a case 102 with includes a sensor unit 70 having magnetic elements 73 and a first magnetism collecting member 80 and a second magnetism collecting member 90 (See Fig. 10, See Col. 11, lines 18 - 27).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto and Oota according to the teachings of Hotta for the purpose of, advantageously providing an additional housing on a casing since this type of structure enables the blockage of water to intrude into the case (See Hotta, Col. 11, lines 18 - 27).
 	Regarding claim 16, Ishimoto and Oota fail to disclose that the covering member covers an object to be covered so that the object to be covered is not exposed. 	However, in Hotta, an external housing 110 covers a case 102 with includes a 
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto and Oota according to the teachings of Hotta for the purpose of, advantageously providing an additional housing on a casing since this type of structure enables the blockage of water to intrude into the case (See Hotta, Col. 11, lines 18 - 27).
 	Regarding claim 21, in Ishimoto, the circuit board module 31 includes the magnetic sensors 32, 33 mounted thereon on one end side in a width direction, the width direction being included in the plane and intersecting the projecting direction (See Fig. 2).
 	Regarding claim 22, in Ishimoto, the plurality of the magnetic sensors 31, 32 are arranged in the projecting direction (See Fig. 2).
7. 	Claims 17 – 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ishimoto, Oota and Hotta, as applied to claim 14 above, and further in view of Maehara.
 	Regarding claim 17, Ishimoto, Oota and Hotta fail to disclose a sensor housing coupled to one end side in the projecting direction of the circuit board module so as to support the circuit board module on the one end side in the projecting direction of the circuit board module.

as to support the circuit board module on the one end side in the arrangement direction of the circuit board module (See Fig. 10, See Pg. 11, Para. 0064).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto, Oota and Hotta according to the teachings of Maehara for the purpose of, advantageously improving the detection accuracy of a torque sensor since a magnetic detector is positioned and supported on a circuit board via a support member thus enabling the magnetic detector to be prevented from being mounted on the circuit board at a desired angle (See Maehara, Pg. 2, Para. 0010).
 	Ishimoto, Maehara and Hotta fail to disclose a coupling part between the sensor housing and the circuit board module having a waterproof seal structure.
 	However, Oota discloses an apparatus comprising a circuit board module 31 having a waterproof structure (protective resin sealing member) 34 that covers a plurality of circuit elements including a plurality of the magnetic sensors 33 and a circuit board 32 on which a plurality of the circuit elements 37 are mounted, wherein the structure 34 is disposed on a coupling part 30 between a sensor housing 10 and the circuit board module 31 (See Col. 3, lines 60 - 64, Col. 4, lines 34 - 43 and Col. 5, lines 38 - 41). 	Therefore, it would have been obvious to one of ordinary skill in the art before 
advantageously providing an improved sensor unit since this type of sensor can reduce a manufacturing time and dimension (See Oota, Col. 1, lines 61 - 65).
 	Regarding claim 18, Ishimoto, Maehara and Hotta fail to disclose that the sensor housing includes a waterproof connector for electrical connection with an external device.
 	However, in Oota, a connector 31 is exposed to the outside of the protective resin member 34 for coupling to an external device (See Col. 6, lines 66 - 67 and Col. 7, lines 1 - 4).
 	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify Ishimoto, Maehara and Hotta according to the teachings of Oota for the purpose of, advantageously providing an improved sensor unit since this type of sensor can reduce a manufacturing time and dimension (See Oota, Col. 1, lines 61 - 65).
 	Regarding claim 19, Ishimoto, Maehara, and Hotta fail to disclose that the sensor housing is configured to be liquid-tightly joined to a wall member constituting a casing in an electric power steering apparatus.
 	However, in Oota, the sensor unit 1 having the protective resin member 34 includes a frame 10, 11 and ring 20 and is for use in an electric power steering system (See Col. 3, lines 8 - 17).

Maehara and Hotta according to the teachings of Oota for the purpose of, advantageously providing an improved sensor unit since this type of sensor can reduce a manufacturing time and dimension (See Oota, Col. 1, lines 61 - 65).

                                            Allowable Subject Matter
8.  	Claims 5 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	The following is a statement of reasons for the indication of allowable subject matter: The primary reasons for indicating allowable subject matter is that the prior art does not anticipate or make obvious the provisions of “the waterproof seal member is formed in such a manner that an outer diameter in the axial direction is smaller than a dimension in the axial direction of an end face of the sensor housing from which the circuit board module projects” (referring to claim 5) in combination with the other limitations presented in claim 1 and “an O-ring is attached so as to surround the coupling part between the sensor housing and the circuit board module, and the O-ring is pressed in a ring radial direction intersecting the projecting direction between the coupling part and the wall member to liquid-.

                                                        Conclusion
9.    The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 	Maehara (JP2014149180) discloses a torque sensor.
 	Nakane et al. (2002/0189371) disclose a torque sensor and electric power steering system having same.
 	Ronnat et al. (9,097,559) disclose a non-contact multi-turn absolute position magnetic sensor comprising a through shaft.
 	Maehara et al. (2015/0040686) disclose a torque sensor.
 	Arita et al. (2010/0071481) disclose a torque detector.
10.    	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OCTAVIA HOLLINGTON whose telephone number is (571)272-2176. The examiner can normally be reached on Monday-Friday 9am-5pm.
 	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OCTAVIA HOLLINGTON/Primary Examiner, Art Unit 2855 3/11/21